DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 24-34, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Van Delft et al (“Van Delft”, WO2014/065661) in view of:
 Cardarelli et al. (“Cardarelli”, US 8,207,303); or 
 Genetic Engineering & Biotechnology News. 22 August 2011 download from https://www.genengnews.com/topics/drug-discovery/seattle-genetics-antibody-drug-conjugate-receives-fda-okay-to-treat-lymphomas/ on 18 November 2021 (Genetic Engineering) 



    PNG
    media_image1.png
    375
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    586
    media_image2.png
    Greyscale


 
    PNG
    media_image3.png
    246
    419
    media_image3.png
    Greyscale

CD30 was within the purview of those of ordinary skill as a viable tumor marker/target, see Cardarelli:

    PNG
    media_image4.png
    181
    583
    media_image4.png
    Greyscale


Moreover, anti-CD30 antibodies have been used in ADC’s, see Genetic Engineering teaching brentuximab.  Therefore, those of ordinary skill would have reasonably expected that the instant methods of treating cancer can be performed with anti-CD30 antibodies.  
Any observed effect on therapeutic index would have been an invariable aspect of the conjugates taught by the prior art, see MPEP 2112.01 ("Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its Id.”).
The difference between the applied references and the claimed inventions is that the references do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, the references teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Again, Applicant argues that the prima facie case is overcome on the alleged unexpected results of a singly identified elected species, i.e., Compound 57.  In addition to the fact that the apparent unexpected results of this compound are completely unsubstantiated by way of objective evidence, this species is not commensurate with the scope of conjugates covered by the rejected claims.  Therefore, the rejection is maintained.

41 is rejected under 35 U.S.C. 103 as being unpatentable over Van Delft et al (“Van Delft”, WO2014/065661) in view of:
 Cardarelli et al. (“Cardarelli”, US 8,207,303); or 
 Genetic Engineering & Biotechnology News. 22 August 2011 download from https://www.genengnews.com/topics/drug-discovery/seattle-genetics-antibody-drug-conjugate-receives-fda-okay-to-treat-lymphomas/ on 18 November 2021 (Genetic Engineering);
In further view of ClinicalTrials.gov Identifier: NCT00059995, 2003, downloaded from https://clinicaltrials.gov/ct2/show/NCT00059995?term=iratumumab&draw=2&rank=1 on 18 November 2021 (Clinical Trials).


	Iratumumab is a human monoclonal antibody used in the treatment of oncological diseases such as relapsed refractory CD30-positive lymphoma including Hodgkin's disease. The FDA granted orphan drug designation for Hodgkin's lymphoma, see Clinical Trials.
Therefore, those of ordinary skill would have reasonably expected that the instant methods of treating cancer can be performed with Iratumumab, since it is a known anti-CD30 antibody.  



Double Patenting
The double patenting rejections over claims 15-17 and 24-42 remain outstanding.  The new claims are added to this ground of rejection since the conflicting claims overlap in scope with that of the rejected claims in a manner rendering the instant claims prima facie obvious.
Finally some of the the conflicting claims may recite compounds.  However, the specification of these patents and applications disclose the utility of the recited compounds as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in determining the scope of compound claims for a double patenting rejection one must look to the specification to interpret the utility of the compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642